NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



STATE OF FLORIDA,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D12-3704
                                             )
DAVID HOLDERNESS,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 18, 2014.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellant.

Wade M. Whidden of Whidden Law P.L.,
Tampa, for Appellee.




PER CURIAM.

              The State appeals the trial court's order granting David Holderness'

motion to suppress evidence and statements. We have jurisdiction. See Fla. R. App.

P. 9.140(c)(1)(B). We reverse the trial court's order pursuant to our decision in State v.
Mitchell, 124 So. 3d 1046 (Fla. 2d DCA 2013) (holding that defendants lack standing to

seek suppression relating to jurisdictional defects of coconspirator's arrest where they

had no legally cognizable privacy interest in fraudulent prescriptions and evidence

developed therefrom), and remand the case to the trial court for further proceedings.

             Reversed and remanded.



VILLANTI, MORRIS, and BLACK, JJ., Concur.




                                           -2-